Citation Nr: 0818419	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  03-14 503	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an effective date earlier than August 20, 
2001, for the grant of a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1973 to January 1984.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which granted a TDIU effective August 30, 2001.  The veteran 
appealed requesting an earlier effective date.  In April 
2007, the Board remanded the claim for additional 
development.


FINDINGS OF FACT

1.  The veteran filed a claim for a TDIU on September 10, 
1993.

2.  The veteran has been unable to follow substantially 
gainful employment as a result of her service-connected 
disabilities since September 10, 1993; her inability to 
pursue gainful employment did not arise in the year prior to 
September 10, 1993.


CONCLUSION OF LAW

The criteria are met for an effective date of September 10, 
1993 for a TDIU.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 3.340, 3.341, 3.400, 4.15, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit 
has interpreted these decisions as meaning that VCAA notice 
is not required in the case of an appeal of an effective date 
assigned when an increased rating has been granted.  Sanford 
v. Peake, No. 2006-7371 (Fed. Cir. Jan. 15, 2008); 2008 WL 
275886 (Fed.Cir.) (See Fed. Rule of Appellate Procedure 32.1 
generally governing citation of judicial decisions issued on 
or after Jan. 1, 2007. See also Federal Circuit Rule 32.1 and 
Federal Circuit Local Rule 32.1. (Find CTAF Rule 32.1)).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing an NOD begins the 
appellate process, and any remaining concerns regarding 
evidence necessary to establish a more favorable decision 
with respect to downstream elements are appropriately 
addressed under the notice provisions of 38 U.S.C. §§ 5104 
and 7105 . See Hartman v. Nicholson, 483 F.3d 1311 
(Fed.Cir.2007) .  Where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements. See Dunlap, 21 Vet. App. 
at 119 .Goodwin v. Peake, No. 05-0876 (Fed. Cir. May 19, 
2008)   

The United States Court of Appeals for Veterans Claims 
(Court) has held that filing a notice of disagreement begins 
the appellate process, and any remaining concerns regarding 
evidence necessary to establish a more favorable decision 
with respect to downstream elements are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 
and 7105.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  See Dunlap v. Nicholson, 
21 Vet. App. 112, 119 (2007), Goodwin v. Peake, No. 05-0876 
(Fed. Cir. May 19, 2008).

In developing her claim, VA obtained the veteran's VA 
treatment records and records from the Social Security 
Administration (SSA).  In addition, a VA examination was 
provided in August 2001.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is no reported evidence that has not 
been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.


Governing Statutes and Regulations

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).

If an increase in disability occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase. 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet App 511 
(1997).

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  The Board 
is precluded from granting a TDIU under § 4.16(b) in the 
first instance.  Where the evidence suggests that a veteran 
may be unemployable due to service connected conditions that 
do not meet the percentage requirements, the Board is 
required to remand the claim for referral to the appropriate 
first line authority for consideration of entitlement to TDIU 
under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 
1, 10 (2001).

Marginal employment will not be considered substantially 
gainful employment.  Marginal employment will be held to 
exist when the veteran's earnings do not exceed the poverty 
threshold for one person as established by the U.S. 
Department of Commerce, Bureau of the Census.  38 C.F.R. 
§ 4.16(b).


Legal Analysis

Historically, in a January 1993 decision, the Board denied 
the veteran's claims for increased ratings for a back 
disability, bipolar disorder, idiopathic urticaria, and a 
TDIU.  She appealed to the Court.  The Court dismissed the 
claims for an increased rating for a back disability and a 
TDIU, but granted a joint motion for remand with regard to 
the other two issues and returned the case to the Board for 
compliance with the directives specified.  Accordingly, with 
respect to the denial of the claim for a TDIU, the January 
1993 Board decision became final.  38 C.F.R. § 20.1100 
(2007).   

On September 10, 1993, the veteran filed a new claim for a 
TDIU (VA Form 21-8940).  She submitted additional evidence in 
support of the claim.  

Per the Court's order, the Board remanded the claims for 
increased ratings for a bipolar disorder and idiopathic 
urticaria for additional development in July 1996.

In June 1999, the RO issued a SSOC and rating decision 
denying claims for increased ratings for a bipolar disorder 
and idiopathic urticaria.  The RO also denied an increased 
rating for a low back disability and a TDIU, but did not 
notify the veteran of her appellate rights.  See 38 U.S.C.A. 
§ 5104(a) (West 2002) (requiring "an explanation of the 
procedure for obtaining review of the decision"); 38 C.F.R. 
§ 3.103(b) (2007) (requiring notice of appellate rights); see 
also Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (claim 
does not become final until VA complies with statutory 
requirements); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(per curiam order) (without notice of RO decision to deny 
claim, the one-year period to file a Notice of Disagreement 
does not begin to run). Therefore, this decision did not 
become final as to the denial of a TDIU because the RO failed 
to notify her of her appellate rights.  

In July 2001, the Board denied an increased rating for a 
bipolar disorder and remanded the claim for idiopathic 
urticaria for a VA examination.  A VA skin examination was 
scheduled on August 30, 2001.  Based on a report of that 
examination, the RO issued the September 2001 decision 
increasing the rating of for idiopathic urticaria from 20 to 
50 percent effective August 30, 2001; granting service 
connection for hirsutism with inflammatory acne at 30 percent 
effective August 30, 2001; and granting service connection 
for a dental condition at 0 percent effective August 28, 
2001.  The combined disability rating increased from 60 to 80 
percent effective August 30, 2001.  

Prior to August 30, 2001, the veteran's service connected 
disabilities were evaluated as follows:  chronic idiopathic 
urticaria, 20 percent disabling, effective August 28, 1988; 
bipolar disorder with hypomanic features, 30 percent 
disabling, effective December 28, 1988; acute analation 
deformity of T11 through L1 with convexity to the right 
narrowing at L5 and S1, postoperative, 20 percent from 
December 28, 1988.  The combined evaluation was 60 percent.

The combined schedular rating did not meet the requirements 
for a TDIU under 38 C.F.R. § 4.16(a) prior to August 30, 
2001.  Thus, the only possible way the veteran can receive an 
earlier effective date for a TDIU is on an extraschedular 
basis under § 4.16(b).

In April 2007, the Board remanded the claim for referral to 
the Director of the Compensation and Pension Service for 
consideration of an extraschedular TDIU.  In July 2007, the 
Director denied an extraschedular TDIU prior to August 30, 
2001, finding that the veteran's case did not present an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The veteran's SSA records indicate the veteran has not worked 
since she was discharged from military service in January 
1984.  She was found to be disabled effective from January 
17, 1984 due to schizophrenia.  In a January 2000 decision, 
an Administrative Law Judge (ALJ) determined that she 
continued to be disabled due to a bipolar disorder and 
fibromyalgia.  

In a September 1993 memorandum, Dr. Lipton, the veteran's 
treating physician at VA, stated that the veteran was 
disabled due to her back disability and unable to engage in 
any gainful employment activities requiring excessive 
bending, lifting or stooping.  The doctor believed these 
limitations were permanent in nature.  

In an April 1994 letter, Dr. Jordan, a private physician, 
stated that the veteran's spine defect was the worst he had 
seen in 15 years of practice.  The doctor believed that the 
veteran was not capable of participating in any gainful 
employment and needed to be extremely careful in her day to 
day activities to avoid permanent damage to the lower half of 
her body.  

VA treatment records indicate the veteran underwent physical 
therapy in 1994 and 1995 with some improvement.  In July 
1994, range of motion of her thoracolumbar column was limited 
by 50 percent.  

The report of an October 1996 VA examination for the spine 
indicates the veteran had forward flexion limited to 75 
degrees (90 degrees is normal) and extension limited to 20 
degrees (30 degrees is normal).  Lateral flexion and rotation 
were within normal limits bilaterally.  Straight leg raise 
tests were positive at 60 degrees.  The report of the October 
1996 psychological evaluation indicates her global assessment 
of functioning (GAF) score was 50, indicating serious 
symptoms and impairment in occupational functioning.

In a June 1999 letter, Dr. Refai, a private physician, stated 
that the veteran had a diagnosis of fibromyalgia with bipolar 
disorder.  The doctor believed she was 100 percent disabled 
because of her medical condition.

From September 1993 to August 2001, the veteran was service-
connected for chronic idiopathic urticaria, bipolar disorder, 
a low back disability, hearing loss, and allergic rhinitis.  
She was not service-connected for fibromyalgia.  When it is 
impossible to separate the effects of a service-connected 
disability and a nonservice-connected disability, reasonable 
doubt must be resolved in the veteran's favor and the 
symptoms in question attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

Resolving all reasonable doubt in the veteran's favor, she 
has been unable to follow substantially gainful employment 
due to her service-connected disabilities since filing her 
claim in September 1993.  Therefore, under § 4.16(b), she is 
entitled to an extraschedular TDIU effective from September 
10, 1993.  See 38 U.S.C.A. 
§ 5107(b); see Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Because the Board's January 1993 decision is final, the Board 
may not go behind that decision to establish an effective 
date earlier than the 1993 decision.  There is no evidence of 
a formal or informal claim for TDIU between the time of the 
January 1993 decision and the September 10, 1993 claim.  
Evidence received subsequent to the Board's 1993 decision 
shows that the veteran was unemployable for more than one 
year prior to the date of her claim.  Accordingly, an 
effective date cannot be granted prior to the date of her 
claim, received on September 10, 1993.



ORDER

An effective date of September 10, 1993 for a TDIU is 
granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


